Order issued January 15, 2013




                                           In The
                                  Qtnurt nf ~peal&
                       Ilrtft]J ilistrirl nf IDWill at ilallas


                                    No. 05-12-00749-CR


                             JESSIE JAMES BELL, Appellant

                                             v.
                          THE STATE OF TEXAS, Appellee


                                        ORDER

                        Before Justices Bridges, O'Neill, and Murphy

       Based on the Court's opiriion of this date, we GRANT the August 16, 2012 motion for

leave to withdraw as appointed counsel on appeal. We DIRECf the Clerk of the Court to

remove Adrienne Dunn and Nanette Hendrickson as counsel of record for appellant.       We

DIRECf the Clerk of the Court to send a copy of this order and all future correspondence to

Jessie James Bell, 8322 Honeysuckle Lane, Dallas, Texas, 75241.




                                                    JUSTICE